                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                             NO. 5:18-CV-119-FL


 WALTON MEDIA GROUP, LLC, a                              )
 North Carolina Limited Liability                        )
 Company, and ALICIA NICOLE                              )
 WALTON, an individual,                                  )
                                                         )
                          Plaintiffs,                    )               CASE MANAGEMENT
                                                         )                     ORDER
         v.                                              )
                                                         )
 TEXTUREMEDIA, LLC a Delaware                            )
 Limited Liability Company, a/k/a                        )
 NATURALLYCURLY.COM, INC., and                           )
 DEBORAH INTERNATIONAL                                   )
 BEAUTY, LTD, a New York Corporation,                    )
                                                         )
                          Defendants.                    )



         Pursuant to Federal Rule of Civil Procedure 26(f), the parties conducted a pretrial conference

by telephone in this case on October 26, 2018, with plaintiffs appearing through counsel Gary

Mauney, and defendants appearing through counsel Jay Salsman. After reviewing the parties’ joint

report and plan, filed November 8, 2018, the court orders the following:

A.       Discovery1

         1.       The parties shall exchange by December 8, 2018, the information required by

                  Federal Rule of Civil Procedure 26(a)(1).

         2.       Discovery will be necessary on the following subjects: plaintiff’s allegations and

         1
           The court notes that defendant Deborah International Beauty, Ltd, has filed a motion to dismiss for lack of
personal jurisdiction. Nothing in this case management order should be construed as a determination whether a stay of
discovery pending that motion to dismiss is warranted. In the event defendant Deborah International Beauty, Ltd, seeks
a stay of discovery, it must make an appropriate motion so to do.



              Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 1 of 9
         claims for relief; the alleged damages sought by plaintiff, defendant’s affirmative

         defenses as set forth in their answers, and any other defenses that may become

         applicable during discovery; all other issues raised by the pleadings; any expert

         disclosures; and all other matters that will reasonably lead to the discovery of

         admissible evidence. Reference is made to the discovery proposed to be undertaken

         in the parties’ joint report and plan.

3.       All discovery shall be commenced or served in time to be completed by September

         16, 2019.

4.       The court incorporates herein by reference the parties’ agreements regarding

         discovery of electronically stored information and privileged materials, set forth at

         section 7 of the joint report and plan.

5.       No party shall serve more than 50 interrogatories, including all discrete subparts, to

         any other party. Responses are due 30 days after service of those interrogatories.

6.       No party shall serve more than 50 requests for admissions to any other party.

         Responses are due 30 days after service of those requests for admissions.

7.       No party shall serve more than 50 requests for production of documents. Responses

         are due 30 days after service of those requests for production of documents.

8.       There shall be no more than 8 depositions by plaintiffs and 8 by defendants.

9.       Each deposition shall be limited to 7 hours, unless otherwise agreed by the parties.

10.      Disclosures required by Federal Rule of Civil Procedure 26(a)(2), including reports

         from retained experts, shall be served by plaintiffs by May 15, 2019, and by

         defendants by June 17, 2019. The parties shall serve any objections to such


                                            2



      Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 2 of 9
         disclosures, other than objections pursuant to Federal Rules of Evidence 702, 703,

         or 705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho

         Tire Co. v. Carmichael, 526 U.S. 137 (1999) or similar case law, within 14 days

         after service of the disclosures upon them. These objections should be confined to

         technical objections related to the sufficiency of the written expert disclosures (e.g.,

         whether all of the information required by Rule 26(a)(2) has been provided, such as

         lists of prior testimony and publications). These objections need not extend to the

         admissibility of the expert’s proposed testimony. If such technical objections are

         served, counsel shall confer or make a reasonable effort to confer before filing any

         motion based on those objections.

11.      Supplementations of disclosures under Federal Rule of Civil Procedure 26(e) shall

         be served at such times and under such circumstances as required by that rule. In

         addition, such supplemental disclosures shall be served by August 7, 2019. The

         supplemental disclosures served 40 days before the deadline for completion of all

         discovery must identify the universe of all witnesses and exhibits that probably or

         even might be used at trial other than solely for impeachment. The rationale for the

         mandatory supplemental disclosures 40 days before the discovery deadline is to put

         opposing counsel in a realistic position to make strategic, tactical, and economic

         judgments about whether to take a particular deposition (or pursue follow-up

         “written” discovery) concerning a witness or exhibit disclosed by another party

         before the time allowed for discovery expires. Counsel should bear in mind that

         seldom should anything be included in the final Rule 26(a)(3) pretrial disclosures


                                            3



      Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 3 of 9
         that has not previously appeared in the initial Rule 26(a)(1) disclosures or a timely

         Rule 26(e) supplement thereto; otherwise, the witness or exhibit probably will be

         excluded at trial. See Fed. R. Civ. P. 37(c)(1).

12.      To avoid the filing of unnecessary motions, the court encourages the parties to utilize

         stipulations regarding discovery procedures. However, this does not apply to

         extensions of time that interfere with the deadlines to complete all discovery, for the

         briefing or hearing of a motion, or for trial. See Fed. R. Civ. P. 29. Nor does this

         apply to modifying the requirements of Federal Rule of Civil Procedure 26(a)(2)

         concerning experts’ reports.

13.      Discovery in this case may be governed by a protective order. If the parties disagree

         concerning the need for, and/or the scope or form of, a protective order, the party or

         parties seeking such an order shall file an appropriate motion and supporting

         memorandum. If the parties agree concerning the need for and scope and form of a

         protective order, their counsel shall confer and then submit a jointly proposed

         protective order as soon as is practicable.

         a.     A jointly proposed protective order shall include, in the first paragraph, a

                concise but sufficiently specific recitation of the particular facts in this case

                that would provide the court with an adequate basis upon which to make the

                required finding of good cause for issuance of the protective order pursuant

                to Federal Rule of Civil Procedure 26(c).

         b.     Any proposed protective order shall set out the procedure for filing under

                seal confidential documents, things, and/or information, pursuant to the


                                           4



      Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 4 of 9
         requirements of Stone v. University of Maryland Medical System Corp., 855

         F.2d 178, 180-181 (4th Cir. 1988). Specifically, a proposed protective order

         shall include the following language: “Each time a party seeks to file under

         seal confidential documents, things, and/or information, said party shall

         accompany the request with a motion to seal and a supporting memorandum

         of law specifying (a) the exact documents, things, and/or information, or

         portions thereof, for which filing under seal is requested; (b) where it is

         necessary for the court to determine the source of the public’s right to access

         before a request to seal may be evaluated, whether any such request to seal

         seeks to overcome the common law or the First Amendment presumption to

         access; (c) the specific qualities of the material at issue which justify sealing

         such material, taking into account the balance of competing interests in

         access; (d) the reasons why alternatives to sealing are inadequate; and,

         (e) whether there is consent to the motion. Finally, in addition to the motion

         and supporting memorandum, said party must set out such findings in a

         proposed order to seal for the court.”

   c.    Before ruling on any motion to seal the court will give the public notice of

         the motion and a reasonable opportunity to challenge it. While individual

         notice is unwarranted, the court will docket the motion reasonably in advance

         of deciding the issue, or, where applicable, the court will notify persons

         present in courtroom proceedings of the motion. The court will rule

         favorably upon any motion to seal only after carefully weighing the interest


                                    5



Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 5 of 9
                      advanced by the movant and those interests favoring public access to judicial

                      documents and records, and only upon finding that the interests advanced by

                      the movant override any constitutional or common law right of public access

                      which may attach to the documents, things, and/or information at issue.

             d.       The parties are directed to Section V.G. of the court’s Electronic Case Filing

                      Administrative Policies and Procedures Manual, available online at

                      http://www.nced.uscourts.gov/pdfs/cmecfPolicyManual.pdf, for information

                      regarding how to file and serve sealed documents through the court’s Case

                      Management / Electronic Case Filing system (“CM/ECF”).

B.   Motions

     1.      Any motion shall be accompanied at time of filing with a proposed form of order,

             stating its requested relief.

     2.      Any motion for leave to join additional parties or to otherwise amend the pleadings

             shall be filed by the parties no later than May 15, 2019. Any parties later joined to

             this action are bound by this case management order unless otherwise ordered by the

             court.

     3.      All potentially dispositive motions shall be filed by October 18, 2019. All motions

             to exclude testimony of expert witnesses pursuant to Federal Rules of Evidence 702,

             703, or 705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

             Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, shall be




                                                6



          Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 6 of 9
                  filed by the deadline set for dispositive motions.2 In conjunction with any such

                  motion to exclude expert testimony or response thereto, the parties shall include

                  where available all materials associated with the challenged expert, including

                  resumes, reports, depositions, and objections to qualifications.

         4.       Any motion raising a disputed issue of or relating to discovery, including any

                  disputed motion to compel, for protective order, or to alter discovery requirements

                  set forth herein (hereinafter, “discovery motions”), shall be filed and served within

                  30 days of the act or omission in discovery complained of, after good faith effort

                  between the parties to resolve issue(s), unless upon good cause shown, time for filing

                  such motion is extended. Before filing, the court requires notice of such disputed

                  discovery issue(s) for its consideration in setting a telephonic discovery conference.

                  The complaining party must notify the office of the case manager, by telephone at

                  (252) 638-8534, of the discovery dispute, and provide the parties’ mutually agreed

                  to suggested dates and times for such conference. The complaining party then will

                  be instructed by the case manager how to transmit discovery material directly

                  bearing on the particular dispute(s), either by facsimile or email, to the court for its

                  preview. Any material provided to the court shall be copied to the opposition. If the

                  opposing party is desirous of supplementing discovery material for the court, counsel

                  similarly shall contact the case manager by telephone, for transmittal instruction. The

                  case manager promptly will notify counsel by email as to any conference setting.


         2
             Given the court’s specific directives expressed herein, allowance by the Local Civil Rules for filing of
motions in limine in advance of trial does not provide a renewed opportunity in this case to file motions to exclude
testimony of expert witnesses, absent showing that issues raised in motions in limine could not have been raised at the
time of deadline for filing dispositive motions.

                                                          7



              Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 7 of 9
                   Discovery motions filed after the 30 day deadline and/or without advance conference

                   with the court, absent extenuating circumstances, summarily will be denied.

                   Discovery motions ordinarily will be referred to a magistrate judge for ruling.

         5.        Any motion to continue must conform with the requirements set forth in Local Civil

                   Rule 6.1, and also include a detailed statement as to the reason for the requested

                   continuance or extension of time together with the proposed order. Continuances

                   will be granted only upon showing of good cause, particularly focusing upon the

                   evidence of diligence by the party seeking delay and of prejudice that may result if

                   the continuance is denied.

C.       Alternative Dispute Resolution (“ADR”)

         1.        A settlement procedure is required in virtually every case, to be conducted before the

                   close of discovery if the case is automatically selected for mediation pursuant to

                   Local Alternative Dispute Rule 101.1a(b), or before the final pretrial conference if

                   not automatically selected.

         2.        This case has been automatically selected for mediation. Reference is made to Local

                   Alternative Dispute Rule 101.1 et seq. for required deadlines.3

         3.        If at any time a settlement is reached, it shall be reported immediately to this court.

                   The parties shall refer to Local Alternative Dispute Rule 101.1e for their specific

                   obligations.

D.       Pretrial and Trial Scheduling



         3
        The parties have stipulated that they will select a mediator within 30 days of filing their joint plan of discovery.
However, Alternative Dispute Resolution Rule 101.1c requires the parties to select a mediator within 21 days of this
order.

                                                             8



              Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 8 of 9
       After the court has ruled on any dispositive motion(s), the court will enter a scheduling order

governing deadlines and procedures for final pretrial conference and trial, as appropriate.

       This case management order shall not be modified except by leave of court upon a showing

of good cause, and all requirements set forth in the court’s Local Civil Rules governing pretrial and

trial procedures not altered herein shall be strictly observed.

       SO ORDERED, this the 26th day of November, 2018.




                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  9



           Case 5:18-cv-00119-FL Document 52 Filed 11/26/18 Page 9 of 9
